Citation Nr: 0916492	
Decision Date: 05/04/09    Archive Date: 05/12/09

DOCKET NO.  06-32 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
left knee disability.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from January 1967 
to November 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Portland, Oregon.  In that decision, the RO denied service 
connection for degenerative joint disease of the left knee.  

In June 2008, the Veteran testified before undersigned at a 
Board hearing.  The transcript is associated with the file.  


FINDINGS OF FACT

1.  The RO continued and confirmed the Veteran's previous 
denial of service connection in an October 2002 RO rating 
decision, the Veteran did not perfect his appeal, and the 
decision became final.  

2.  Evidence received since the October 2002 rating decision 
raises a reasonable possibility of substantiating the service 
connection claim for a left knee disability.  

3.  Resolving all doubt in the Veteran's favor, degenerative 
joint disease of the left knee had its onset during active 
service.  


CONCLUSIONS OF LAW

1.  The October 2002 rating decision that denied the 
Veteran's service connection claim for a left knee disability 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2008).  

2.  Evidence received since the October 2002 rating decision 
is new and material, and the Veteran's claim for service 
connection for a left knee disability is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).  

3.  Degenerative joint disease of the left knee was incurred 
in service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 (West 2002), 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008), eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied with 
regard to the Veteran's claim to reopen the previously denied 
issue of entitlement to service connection for a left knee 
disability in the present case, the Board concludes that this 
law does not preclude the Board from adjudicating this 
matter.  The Board is taking action favorable to the Veteran 
with regard to the new and material issue on appeal, and a 
decision at this point poses no risk of prejudice to him.  
See, Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

Without deciding whether the notice and development 
requirements of VCAA have been satisfied for the Veteran's 
service connection claim, it is also the Board's conclusion 
that the law does not preclude the Board from adjudicating 
this portion of the Veteran's claim.  The Board is taking 
action favorable to the Veteran by granting service 
connection for a left knee disability.  A decision at this 
point poses no risk of prejudice to the Veteran.  Bernard, 
4 Vet. App. at 394.  The agency of original jurisdiction will 
be responsible for addressing any notice defect with respect 
to the rating and effective date elements when effectuating 
the award.  See, Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

II.  Legal Criteria 

The claim for entitlement to service connection may be 
reopened if new and material evidence is submitted.  Manio 
v. Derwinski, 1 Vet. App. 140 (1991).  

Under the applicable provisions, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with the previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b) (2008).  Service connection may be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).  

III.  Analysis

The RO first considered the Veteran's claim for service 
connection for a left knee disability in January 1970.  At 
that time, the RO denied the Veteran's claim.  In October 
2002, the RO found that new and material evidence was not 
submitted to reopen the claim for a left knee disability.  
The Veteran filed a notice of disagreement, but did not file 
a formal appeal.  The October 2002 RO decision became final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103.  The claim for entitlement to service connection for 
a left knee disability may be reopened if new and material 
evidence is submitted.  Manio, 1 Vet. App. 140.  

The evidence before VA at the time of the prior final 
decision in October 2002 consisted of service treatment 
records.  

Evidence received since the October 2002 rating action 
includes letters from a private doctor, VA treatment records, 
a July 2005 VA examination, and a June 2008 statement from 
the Veteran's spouse.  A statement in an April 2004 letter 
from the Veteran's treating physician reads: "Although, 
(sic) it is not possible to be certain, I feel that there is 
a strong link between his previous knee injury and the 
development of osteoarthritis which is present today."  

The Board finds that new and material evidence has been 
submitted subsequent to the October 2002 decision.  The most 
significant additional piece of evidence is the April 2004 
letter from the Veteran's treating physician which provides 
an etiology opinion which associates the Veteran's current 
left knee disability with his service.  This new evidence, 
either by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the Veteran's service connection 
claim.  It raises a reasonable possibility of establishing 
the claim.  38 C.F.R. § 3.156(a).  The evidence is considered 
new and material and the claim for service connection for a 
left knee disability is reopened.  

As the Board has determined that new and material evidence 
has been submitted, it is necessary to consider whether the 
veteran would be prejudiced by the Board proceeding to a 
decision on the merits.  As the determination is ultimately 
favorable to the Veteran, the Board finds that he would not 
be prejudiced by its review of the merits at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

As the Veteran's claim is reopened, the Board will consider 
his service connection claim.  An October 1967 radiographic 
report states that the Veteran had twisted his 


knee one week prior and that it was still swollen and 
painful.  Views of the left knee showed that the bones were 
intact, but there appeared to be effusion in the 
suprapatellar recess of the knee joint.  The Veteran's 
October 1969 separation examination was negative for any left 
knee findings.  

A December 2002 letter from the Veteran's private treating 
physician records the Veteran's assertions that his left knee 
was injured in service and put into a long cast.  The Veteran 
reported to the physician that his left knee had always been 
painful, but that it had gotten progressively worse over the 
past year.  Upon physical examination, the physician noted 
the Veteran walked with a limp.  He diagnosed the Veteran 
with osteoarthritis of the left knee, injected the left knee 
with a steroid and explained to the Veteran that eventually 
he may require a total knee replacement.  

An April 2004 letter from the same doctor noted that although 
the Veteran's service treatment records were not available 
for review, he felt there was a strong link between the 
Veteran's current left knee osteoarthritis and his previous 
knee injury (see quote above).  The private doctor's 
rationale was based on the Veteran's history of mechanism of 
the injury.  The doctor also considered the facts that the 
Veteran had never had any other left knee injuries, nor had 
he undergone any surgeries on his left knee.  

VA medical records from January 2003 to September 2005 show 
ongoing treatment for the Veteran's osteoarthritis of the 
left knee.  Most records restate the Veteran's reported 
history regarding injuring his knee in service, although a 
February 2005 VA record states the Veteran had a history of 
knee trauma when he was a young boy, possibly at age 14, and 
he has had knee problems since.  

A July 2005 VA examination report shows the examiner reviewed 
the Veteran's claims file and noted the in-service October 
1967 X-ray as well as the April 2004 letter from the 
Veteran's treating physician.  The examiner listened to the 
Veteran's assertion that his left knee was injured in service 
and to his current complaints regarding his left knee.  The 
examiner noticed the Veteran had a limp favoring his left leg 
as well as the presence of an excessive bone growth 
(hyperostosis) to the medial aspect of his left knee.  A 
January 2005 X-ray showed moderate degenerative changes in 
the left knee.  The examiner's assessment was degenerative 
joint disease of the left knee.  The examiner agreed with the 
Veteran's physician that it was not possible to be certain 
whether the Veteran's current left knee disability was 
related to his left knee injury in service; beyond that, the 
examiner implied that he could not provide an opinion without 
resorting to significant speculation.  

The Veteran pointed out in his September 2005 notice of 
disagreement that the VA examiner was a physician's 
assistant, while his private treating physician (who had 
written the April 2004 and December 2002 letters) was a 
medical doctor.  

The Veteran's wife submitted a June 2008 statement.  She 
related that she had known the Veteran since 1971 and even at 
that time he had a "funny walk."  Over the years she 
noticed that when he was on his feet for a long time he began 
to complain about pain to his left knee.  She stated she 
never observed him to have any injuries to his left knee and 
that he had resigned from his job due to increasing pain in 
his left knee.  

The Board finds that service connection for degenerative 
joint disease of the left knee is warranted.  Considering the 
July 2005 VA examination, the Board cannot give weight to a 
statement that the examiner is unable to provide an opinion 
without resorting to mere speculation, especially when the 
examiner does not state why speculation would be necessary.  
Such a statement is not an opinion; it cannot be weighed 
against the claim as negative evidence.  Stefl v. Nicholson, 
21 Vet. App. 120, 124 (2007).  Additionally, it is relevant 
that the VA examiner was a physician's assistant, while the 
Veteran's treating physician is a medical doctor.  The claims 
file contains no competent evidence refuting the favorable 
April 2004 opinion by the Veteran's treating physician which 
states that there is a strong link between his previous left 
knee injury and his current left knee disability.  The VA 
examination report and the June 2008 private medical report 
characterized the left knee impairment as degenerative joint 
disease and osteoarthritis.  Resolving all doubt in the 
Veteran's favor, service connection for degenerative joint 
disease of the left knee is established.  


ORDER

New and material evidence has been received to reopen a 
previously denied claim for service connection for a left 
knee disability.  

Service connection for a left knee disability is granted.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


